Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-4, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an in-vehicle system for a vehicle comprising: a plurality of information processors that install an application; an application acquisition unit that acquires the application; a request specifying unit that specifies a request resource required by the application acquired by the application acquisition unit; a resource specifying unit that specifies a provision resource that is provided by each of the information processors; and a selection unit that selects one of the information processors which provides the provision resource satisfying the request resource as an installation destination of the application, in the context as claimed.

Regarding claim 5, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose an in-vehicle system for a vehicle comprising: a plurality of information processors that install an application; and another processor configured to: acquire the application; specify a request resource required by the application acquired by the another processor 

The closest prior art of US 2016/0239286 (Tanaka), US 2018/0227120 (Takemori et al.), and US 2018/0196660 (Rivas Silva et al.) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683